                                                                         Case 5:20-cv-02162-EJD Document 38 Filed 08/12/20 Page 1 of 2




                                                                  1

                                                                  2                                   UNITED STATES DISTRICT COURT

                                                                  3                                  NORTHERN DISTRICT OF CALIFORNIA

                                                                  4                                          SAN JOSE DIVISION

                                                                  5
                                                                        LOUIS FLOYD, et al.,
                                                                  6                                                         Case No. 5:20-cv-02162-EJD
                                                                                       Plaintiffs,
                                                                  7                                                         CASE MANAGEMENT ORDER
                                                                                v.
                                                                  8                                                         Re: Dkt. No. 37
                                                                        FIRST DATA MERCHANT SERVICES
                                                                  9     LLC, et al.,
                                                                 10                    Defendants.

                                                                 11          This case is scheduled for a Case Management Conference on August 20, 2020. Based on
United States District Court




                                                                 12   the parties’ Joint Case Management Statement and proposed schedule, the court has determined an
                               Northern District of California




                                                                 13   appearance is unnecessary at this time. Accordingly, the Case Management Conference is

                                                                 14   VACATED and the parties are ordered to comply with the following schedule.

                                                                 15          IT IS HEREBY ORDERED that the court adopts the parties’ statement of disputed factual

                                                                 16   and legal issues as set forth in the Case Management Statement.

                                                                 17          IT IS FURTHER ORDERED that the deadline for joinder of any additional parties, or

                                                                 18   other amendments to the pleadings, is sixty days after entry of this order. The parties are instructed

                                                                 19   to comply with Federal Rule of Civil Procedure 15 in seeking joinder of parties or amendments to

                                                                 20   the pleadings prior to expiration of the deadline. Amendments sought after the deadline must

                                                                 21   comply with Federal Rule of Civil Procedure 16.

                                                                 22          IT IS FURTHER ORDERED that the parties shall comply with the presumptive limits on

                                                                 23   discovery set forth in the Federal Rules of Civil Procedure.

                                                                 24          IT IS FURTHER ORDERED that any disputes with respect to discovery or disclosure are

                                                                 25   referred to the assigned Magistrate Judge.

                                                                 26          IT IS FURTHER ORDERED that the following schedule shall apply to this case:

                                                                 27

                                                                 28                                                     1
                                                                      Case No.: 5:20-cv-02162-EJD
                                                                      CASE MANAGEMENT ORDER
                                                                           Case 5:20-cv-02162-EJD Document 38 Filed 08/12/20 Page 2 of 2




                                                                  1       EVENT                                                    DEADLINE

                                                                  2       Joint Trial Setting Conference Statement                 July 26, 2021
                                                                          (see Section III(C)(2) of Standing Order for Civil
                                                                  3       Cases)
                                                                          Trial Setting Conference                                 11:00 a.m. on August 5, 2021
                                                                  4       (see Section III(C)(1) of Standing Order for Civil
                                                                          Cases)
                                                                  5
                                                                          Fact Discovery Cutoff                                    September 1, 2021
                                                                  6
                                                                          Designation of Opening Experts with Reports              January 21, 2021
                                                                  7
                                                                          Designation of Rebuttal Experts with Reports             February 21, 2021
                                                                  8
                                                                          Expert Discovery Cutoff                                  April 19, 2021
                                                                  9
                                                                          Deadline(s) for Filing Discovery Motions                 See Civil Local Rule 37-3
                                                                 10
                                                                          Deadline for Filing Dispositive Motions1                 September 15, 2021
                                                                 11       (see Section IV and V of Standing Order for Civil
                                                                          Cases)
United States District Court




                                                                 12
                               Northern District of California




                                                                          Hearing on Anticipated Dispositive Motion(s)             9:00 a.m. on October 21, 2021
                                                                 13

                                                                 14            IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for

                                                                 15   Civil Cases, a copy of which is available from the Clerk of the Court,2 with regard to the timing

                                                                 16   and content of the Joint Trial Setting Conference Statement and all other pretrial submissions.

                                                                 17            IT IS SO ORDERED.

                                                                      Dated:     8/12/2020                              _____________________________________
                                                                 18
                                                                                                                        EDWARD J. DAVILA
                                                                 19                                                     United States District Judge

                                                                 20

                                                                 21

                                                                 22

                                                                 23
                                                                      1
                                                                 24           This is the last date for filing dispositive motions. The actual hearing on the motion may
                                                                      be noticed for a date subsequent after contacting Judge Davila’s courtroom deputy.
                                                                 25   2
                                                                             A copy of Judge Davila’s standing order is also available on the court’s website at
                                                                 26   www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                                                      then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                                                 27   for Civil Cases.”

                                                                 28                                                      2
                                                                      Case No.: 5:20-cv-02162-EJD
                                                                      CASE MANAGEMENT ORDER
